Citation Nr: 1453466	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-21 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for peripheral neuropathy, right lower extremity.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for peripheral neuropathy, left lower extremity.

3.  Entitlement to service connection for peripheral neuropathy, right lower extremity (now claimed as bilateral pain from waist to toes to include perceived need for a power chair).

4.  Entitlement to service connection for peripheral neuropathy, left lower extremity (now claimed as bilateral pain from waist to toes to include perceived need for a power chair).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs

ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The December 2011 rating decision reopened the Veteran's claims of service connection for peripheral neuropathy of the right and left lower extremities, but continued to deny them.  In July 2012, the Veteran filed a timely Substantive Appeal (VA Form 9) and requested a Board hearing.  The request for a hearing was subsequently withdrawn in an October 2013 letter.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2014).    

In addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (Virtual VA and Veterans Benefits Management System (VBMS)).  The Virtual VA file contains treatment records of the Huntington VA Medical Center (Kentucky) from July 2012 to October 2013.  These records have been considered by the Board in adjudicating this matter.  The remaining documents contained in the electronic record are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The September 2009 rating decision that denied the Veteran's claims of service connection for peripheral neuropathy of right and left lower extremities was not appealed and is final.
2.  Some of the evidence received since the September 2009 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the right lower extremity. 

3.  Some of the evidence received since the September 2009 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the left lower extremity. 

4.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.

5.  The Veteran's peripheral neuropathy of the right lower extremity is related to his herbicide exposure in service.

6.  The Veteran's peripheral neuropathy of the left lower extremity is related to his herbicide exposure in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the right lower extremity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

2.  New and material evidence has been received to reopen the claim of service connection for peripheral neuropathy of the left lower extremity.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen and grant service connection for peripheral neuropathy of the right and left lower extremities is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims for service connection and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  REOPENING OF THE CLAIMS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (whether by the Board or RO, and whether upon the merits of the case or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the claimant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant to submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In his July 2005 original claim, the Veteran contended that the peripheral neuropathy of his lower extremities was caused by Agent Orange exposure.  In support of his claim, the Veteran submitted a June 2005 VA Agent Orange examination report in which the examiner opined that the Veteran's peripheral neuropathy of the lower extremities was possibly related to Agent Orange exposure.  In its January 2006 rating decision, the RO made no mention of Agent Orange exposure in connection with the Veteran's peripheral neuropathy claim.  Although there was record evidence of a current diagnosis of peripheral neuropathy of the lower extremities, the RO denied the claim on the bases that the etiology of the condition was unknown and the neuropathy neither occurred in nor was caused by service.  The RO referenced a VA neurologist's August 2005 record that suggests the possibility that the Veteran's peripheral neuropathy was due to a toxic cause.  The RO also noted an October 2005 VA examination in which the examiner opined the peripheral neuropathy etiology was unknown.

In June 2009, the Veteran filed claims of service connection for peripheral neuropathy of the right and left lower extremities as secondary to diabetes.  The RO found in its September 2009 rating decision that the evidence associated with the Veteran's claims file was not so new or significant that it must be considered in order to fairly decide the merits of the Veteran's claims, and declined to reopen the claims.  The new evidence showed continuous complaints of and treatment for the Veteran's peripheral neuropathy.  The RO found that the record continues to fail to show that the condition began in or was caused by the Veteran's military service.  The RO also found that the Veteran did not have a current diagnosis of diabetes, and there was no evidence that the peripheral neuropathy manifested to a compensable degree within a year of discharge from military service.

The Veteran's current claims to reopen his previously denied claims, now characterized as claims for pain from the waist down to his toes in his right and left legs, were received by VA in April 2011.  In May 2011, the Veteran added his pain is so bad that he needs a power chair.  In the December 2011 rating decision on appeal, the RO reopened the Veteran's claims of service connection for peripheral neuropathy of the right and left lower extremities, but denied the claims finding the evidence continues to show that the disability was not incurred in or aggravated by military service.  The RO citied the findings from a May 2011 VA examination of the Veteran's peripheral nerves of the lower extremities.  The examiner noted that the Veteran complained of foot problems while in service and in the 1970s that were attributed to congenital pes cavus.  From about 1974 until 2004 there were only intermittent comments about foot complaints found in the Veteran's records.  In about 2004, the Veteran had new complaints noted about numbness and tingling in his feet; however, the examiner determined that was not the same kind of pain as was noted during military service.  The examiner found that the Veteran's current pain was not related to or caused by any condition that the examiner could find treatment for in service or until about 2004.  The examiner opined that the likely onset of the Veteran's symptoms of peripheral neuropathy was in 2001.  The examiner determined that a toxic neuropathy could have an onset such as the Veteran's, but that there are cryptogenic or idiopathic peripheral neuropathies as well that could cause such an onset.  The examiner concluded that the cause of the Veteran's peripheral neuropathy of the lower extremities is unclear and will always be open to conjecture.  The Veteran filed a timely Substantive Appeal (VA Form 9) in July 2012.

The evidence received after the September 2009 rating decision includes, in relevant part, statements of the Veteran, VA medical records dated from 2009 to October 2013, a May 2011 VA examination report pertaining to peripheral nerves, and a July 2013 VA examination report pertaining to diabetes that includes a peripheral nerve evaluation.  

The Board affords great weight to the fact that the RO granted the Veteran a new examination in May 2011 to evaluate the reported worsening of the Veteran's pain and symptoms of peripheral neuropathy.  As pertinent here, the May 2011 VA examination report advances new potential causes of the Veteran's peripheral neuropathy to include alcohol ingestion in the early to late 1970s.  The Board finds that this new evidence of potential causes of the Veteran's peripheral neuropathy relates to an unestablished fact necessary to substantiate the claims, namely that the Veteran's peripheral neuropathy may have a known etiology that perhaps could be related to the Veteran's service .  In addition, for the first time in a February 2010 statement, the Veteran reported that no hair has grown on his legs or feet since about 1977.  This fact was noted as a significant physical finding during the May 2011 VA examination.  The Board finds that this new and material evidence potentially could signal a much earlier onset of the Veteran's peripheral neuropathy in his lower extremities.  

The newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  Here, the new evidence shows a potential cause of the Veteran's peripheral neuropathy of the lower extremities and potentially an earlier onset of his neuropathy.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  The Board finds that this new evidence is not cumulative or redundant of the evidence of record at the time of the September 2009 rating decision.  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claims for peripheral neuropathy of the right and left lower extremities.  

II.  SERVICE CONNECTION 

The Veteran's DD 214 shows that he served in the Republic of Vietnam from October 1968 to April 1969; therefore, he is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Service connection can be established directly with medical evidence of a nexus between a condition and an injury or disease in service or, in some instances, can be established by a presumption that certain conditions are related to certain types of service.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  In the case of such a veteran, service connection for certain disorders will be presumed without a veteran showing a nexus between service and the condition.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d) (2014). 

If a veteran was exposed to Agent Orange during active service, service connection is presumed for certain disorders, including early-onset peripheral neuropathy.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Amendments to the law, effective September 6, 2013, have clarified and expanded the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early-onset" peripheral neuropathy.  Early-onset peripheral neuropathy must still become manifest to a degree of ten percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  78 Fed. Reg. 54763-66 (Sept. 6, 2013).

In this case, the Veteran's peripheral neuropathy does not meet the criteria for service connection on a presumptive basis.  His service treatment records do not document any complaints, treatment, diagnosis, or symptoms of early-onset peripheral neuropathy, and his peripheral neuropathy did not manifest within one year of herbicide exposure.  Rather, the evidence of record shows that the Veteran's peripheral neuropathy of the lower extremities manifested more than thirty years after presumptive exposure to Agent Orange.  The earliest complaint of pain associated with peripheral neuropathy of the lower extremities was noted to be in November 2004.  See March 2005 VA treatment record.  Because the Veteran's peripheral neuropathy initially manifested decades after his presumed in-service exposure, it cannot be considered early-onset peripheral neuropathy for presumptive purposes.

Nevertheless, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2014); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A veteran may still pursue direct service connection by showing it is at least as likely as not that the veteran's non-presumptive disease was caused by herbicide exposure.  See Combee v. Brown, 34 F.3d at 1043-44.

VA treatment records demonstrate a current diagnosis of peripheral neuropathy of the right and left lower extremities.  Thus, the only remaining issue is whether there is a nexus between the Veteran's herbicide exposure and his peripheral neuropathy of the right and left lower extremities, even if one may not be presumed.  

In the present case, the Board finds the most probative evidence shows that the Veteran's peripheral neuropathy of the right and left lower extremities is caused by his exposure to Agent Orange.  The Veteran was afforded a VA Agent Orange examination in November 2008.  The examiner concluded that the Veteran's peripheral neuropathy of the lower extremities is probably related to Agent Orange exposure.  In a June 2005 VA Agent Orange examination, the examiner concluded that the Veteran's peripheral neuropathy of the lower extremities is possibly related to Agent Orange Exposure 

The Board notes that VA neurologists have not identified the cause of the Veteran's peripheral neuropathy of the lower extremities.  An August 2013 record states that the neuropathy appears cryptogenic, but lists possibility developing diabetes, toxic history, and heredity as potential causes.  The most frequently advanced etiology of the neuropathy is unspecified toxicity.  See February 2013, August 2009, June 2009, January 2009, July 2008, December 2006, September 2006, and May 2005 VA medical records.  Chronic statin therapy has also been advanced as a possible cause of the neuropathy.  See March 2005 VA medical record.  The May 2011 VA examiner opined the cause of the Veteran's peripheral neuropathy of the lower extremities could be chronic statin therapy, alcohol ingestion, toxic exposure, cryptogenic, or idiopathic, but ultimately concluded the cause of the Veteran's peripheral neuropathy is unclear and will always be open to conjecture.  

The Board finds the November 2008 VA examiner's opinion to be probative evidence that Agent Orange caused the Veteran's peripheral neuropathy of his lower extremities.  The examiner is a physician with expertise in diseases relating to Agent Orange exposure and, therefore, his opinion is to be afforded great weight when evaluating claims that are related to Agent Orange exposure.  In addition, the examiner rendered his opinion after interviewing the Veteran, conducting an examination of the Veteran, and reviewing the Veteran's VA medical records.  

The Board notes that the Agent Orange examination reports do not contradict the other opinions of record because the Agent Orange examinations provide the only opinions that address whether Agent Orange could be the cause of the Veteran's peripheral neuropathy of his lower extremities.  The Board finds that the November 2008 examiner's opinion, which is specific to Agent Orange exposure, outweighs the other opinions of record that do not address Agent Orange exposure and state only that the cause of the Veteran's peripheral neuropathy of his lower extremities is unknown or related generally to some toxin.  

In light of the foregoing, the Board concludes that service connection for peripheral neuropathy of the right and left lower extremities is warranted.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014). 



	(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is reopened.

New and material evidence having been received, the claim of entitlement to service connection for peripheral neuropathy of the left lower extremity is reopened.

Service connection for peripheral neuropathy of the right lower extremity (now claimed as bilateral pain from waist to toes to include perceived need for a power chair) is granted.

Service connection for peripheral neuropathy of the left lower extremity (now claimed as bilateral pain from waist to toes to include perceived need for a power chair) is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


